DETAILED ACTION
This action is in response to the amendment filed 09/02/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The 112(b) rejections of claims 1-20 have been withdrawn in light of the instant amendments. 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ … calculate a first set of quotas for a plurality of quota groups, wherein one or more data flows map to one or more quota groups of the plurality of quota groups, wherein a quota represents an amount of space in the memory cache; cause the memory cache controller to enforce memory cache usage of the one or more data flows according to a corresponding quota, from the first set of quotas, allocated for the plurality of quota groups; monitor the memory cache usage and status of the one or more data flows during run-time; based at least in part on a determination that a change has occurred in at least one of the memory cache usage or status of the one or more data flows, calculate a second set of quotas for the plurality of quota groups based on an estimated change in bandwidth that would result from a change in a quota, wherein the second set of quotas changes at least one quota of the first set of quotas from a first non-zero amount to a second non-zero amount; and cause the memory cache controller to enforce the memory cache usage of the one or more data flows according to a corresponding quota, from the second set of quotas, allocated for the plurality of quota groups”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Birke and Verrall. Birke discloses determining a first set of partitions for a plurality of applications. In response to a change in cache usage (change in cache misses being greater than or less than a threshold), the partition can be either retained or removed. See Birke: [Col 11 Lines 15-46]. Verrall discloses determining usage of a cache memory partition and increasing or decreasing the size of the cache partition accordingly (i.e. changing from a first non-zero size to a different non-zero size). See Verrall: [0041]. However, neither Birke nor Verrall, individually or in combination discloses, “…based at least in part on a determination that a change has occurred in at least one of the memory cache usage or status of the one or more data flows, calculate a second set of quotas for the plurality of quota groups based on an estimated change in bandwidth that would result from a change in a quota,  wherein the second set of quotas changes at least one quota of the first set of quotas from a first non-zero amount to a second non-zero amount…”
Claims 8 and 15 recite substantially similar limitations to claim 1 and are therefore allowable under the same rationale as claim 1 given above. Claims 9-14 are dependent on claim 8 and are allowable at least due to their dependencies on claim 8. Claims 16-20 are dependent on claim 15 and are allowable at least due to their dependencies on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183